Stephen, J.,
delivered the opinion of the court.
The rule of law is well established, that the principal is responsible for the negligence or misconduct of his agents or servants, while acting in his employment; and that any person who sustains an injury by such negligence or misconduct, may resort to the principal for indemnity and redress./ We think when the witness of the plaintiff represented to the captain that he had reason to believe, that the slave of the plaintiff was on board his boat, it was a duty legally incumbent upon him to have made, or cause to be made, such a search as would have prevented the escape of the slave from the service of her owner; and that if he failed in the performance of this duly, he was legally responsible for the consequences. The information he received was sufficient to have put him upon inquiry, and if he failed to make the necessary examination he acted at his peril, and his employers are responsible in point of law, for the loss which the master has sustained in consequence of that omission. Having failed to perform this legal duty, in consequence of which the slave was enabled to make her escape from the service of her master, we think that the company are responsible to him in damages, and that the court below were right in refusing to grant the prayer of the defendant. The facts given in evidence, if believed by the jury, were sufficient to establish a legal liability on the part of the company, and the court were right in refusing to submit such liability to their decision, upon the ground of negligence or miscon*298duct, as stated in the defendant’s prayer; as the granting of such direction might have had the eifeet of misleading them in the formation of their verdict. It is the peculiar province of the jury, to find from the evidence the truth of facts, and it is the duty of the court to declare the law arising upon the facts, when so found by them.
The court we think were therefore right in refusing to give the instruction as prayed.
JUDGMENT AFFIRMED.